Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 5/7/2019.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 5/7/19 and 5/20/20 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

4.	Claims 1-4, 6, 8-11, and 13 are rejected under 35 USC 103 as being unpatentable over Kim et al (US 2008/0285747) in view of Asano et al (US 7,260,719).
With respect to claim 1, Kim et al discloses a transceiver baseband hardware (par [0014], “processor which securely protects data that is to be transmitted”) comprising:
par [0016], which discloses encryption-based functions using stored random key patterns used to encrypt and protect transmitted data).
Kim et al doesn’t explicitly teach wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data.
Asano et al further teaches wherein the cross logical operation comprises lower significant bytes of the key coefficients (col. 16, lines 57-67, “lsb_n” & col. 18, lines 23-36, “lsb_q”) operating on most significant bytes of the intended transmission data or the encrypted data (col. 16, lines 57-67 & col. 17, lines 7-15, “msb_p” ).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the random number-based key generation and communication authentication environment of Asano et al within the concept illustrated by Kim et al in order to improve upon preventing secure transmitted signals from being compromised by preventing unauthorized access of the transmitted data and terminating a key sharing protocol upon response data from an unauthorized party not matching pre-stored random bytes associated with the secure data (disclosed in col. 14, lines 39-59 of Asano et al) because a different random pattern is generated for each authentication request, making it more difficult from unauthorized parties from accessing the secure content.
With respect to claim 2, Kim et al discloses wherein the baseband hardware comprises an on-chip memory storing the key coefficients (par [0048], which discloses the processor including a security chip in which bits corresponding to the plurality of random key patterns are transmitted).
With respect to claim 3, Kim et al discloses wherein the baseband hardware comprises a random number generator that generates a random key address for selecting one of the key coefficients (fig. 11, ‘1014, “random key pattern table generation unit”).
With respect to claim 4, Kim et al discloses wherein the encryption-decryption block comprises encryption-decryption logic the cross logical operation as a hardware implementation (fig. 11, ‘1100, “encryption/decryption unit”).
Regarding claim 6, Kim et al and doesn’t explicitly teach wherein the transceiver baseband hardware comprises:
an antenna and an interface that, in combination, transmit and receive the encrypted data to and from external transceivers.
Asano et al further teaches wherein the transceiver baseband hardware comprises:
an antenna and an interface that, in combination, transmit and receive the encrypted data to and from external transceivers (col. 12, lines 19-24, which discloses the encrypted data being transmitted and received via the transmitting/receiving data transmission device antenna).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the random number-based key generation and communication authentication environment of Asano et al within the concept illustrated by Kim et al according to the motivation previously addressed regarding claim 1.
With respect to claim 8, Kim et al discloses a cross logical method implemented by a transceiver baseband hardware (par [0014], “processor which securely protects data that is to be transmitted”) the cross logical method comprising:
utilizing a random key address to select a key coefficient stored on an on-chip memory of the transceiver baseband hardware (fig. 1-5 & par [0048], which disclose selecting random key patterns from a plurality of random patterns stored on a DRM card);
 applying a cross logical operation utilizing the key coefficient to encrypt intended transmission data or decrypt encrypted data via an encryption-decryption block of the transceiver baseband hardware (par [0016], which discloses encryption-based functions using the stored random key patterns used to encrypt and protect transmitted data).
Kim et al doesn’t explicitly teach wherein the cross logical operation comprises lower significant bytes of the key coefficients operating on most significant bytes of the intended transmission data or the encrypted data.
Asano et al further teaches herein the cross logical operation comprises lower significant bytes of the key coefficients (col. 16, lines 57-67, “lsb_n” & col. 18, lines 23-36, “lsb_q”) operating on most significant bytes of the intended transmission data or the encrypted data (col. 16, lines 57-67 & col. 17, lines 7-15, “msb_p” ).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the random number-based key generation and communication authentication environment of Asano et al within the concept illustrated by Kim et al in order to improve upon preventing secure transmitted signals from being compromised by preventing unauthorized access of the transmitted data and terminating a key sharing protocol upon response  (disclosed in col. 14, lines 39-59 of Asano et al) because a different random pattern is generated for each authentication request, making it more difficult from unauthorized parties from accessing the secure content.
With respect to claim 9, Kim et al discloses wherein the on-chip memory pre-stores the key coefficients (par [0048], which discloses the processor including a security chip in which bits corresponding to the plurality of random key patterns are transmitted).
With respect to claim 10, Kim et al discloses wherein the random number generator generates the random key address for selecting the key coefficient (fig. 11, ‘1014, “random key pattern table generation unit”).
With respect to claim 11, Kim et al discloses wherein the cross logical operation is a hardware implementation of the encryption-decryption block (fig. 11, ‘1100, “encryption/decryption unit”).
Regarding claim 13, Kim et al and doesn’t explicitly teach wherein the transceiver baseband hardware comprises:
an antenna and an interface that, in combination, transmit and receive the encrypted data to and from external transceivers.
Asano et al further teaches wherein the transceiver baseband hardware comprises:
an antenna (col. 5, lines 5-11) and an interface (col. 25-30, “GUI screen”) that, in combination, transmit and receive the encrypted data to and from external transceivers (col. 12, lines 19-24, which discloses the encrypted data being transmitted and received via the data transmission device antenna).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the random number-based key generation and communication authentication environment of Asano et al within the concept illustrated by Kim et al according to the motivation previously addressed regarding claim 8.
5.	Claims 5, 7, 12 and 14 are rejected under 35 USC 103 as being unpatentable over Kim et al (US 2008/0285747) in view of Asano et al (US 7,260,719), further in view of Balasubramanian et al (US 2020/0053529).
Regarding claim 5, Kim et al and Asano et al doesn’t explicitly teach wherein a field programmable gate array (FPGA) or a microcontroller based system comprises the transceiver baseband hardware,
wherein the FPGA or the microcontroller based system provides the intended transmission data to the baseband hardware for encryption.
Balasubramanian et al further teaches wherein a field programmable gate array (FPGA) or a microcontroller based system comprises the transceiver baseband hardware (par [0029], lines 7-11, “microprocessor…….FPGA”),
wherein the FPGA or the microcontroller based system provides the intended transmission data to the baseband hardware for encryption (par [0005], lines 4-8).
Balasubramanian et al within the concepts illustrated by Kim et al and Asano et al in order to improve upon determining if a requesting device is authorized to receive transmitted data when storing a list of devices that are authorized to receive the transmitted data (as disclosed on par [0037], lines 7-10 of Balasubramanian et al) because implementing the stored authenticated device list within Kim et al and Asano et al would eliminate the need for performing any further authorization of devices attempting to access secure data as each requested device would be prevented from accessing secure data as soon as a device ID specifying the device as unauthorized is retrieved.
Regarding claim 7, Kim et al and Asano et al doesn’t explicitly teach wherein the interface comprises a radio frequency transceiver that transmits or receives the encrypted data at 4.2-4.4 GHz via the antenna.
Balasubramanian et al further teaches wherein the interface comprises a radio frequency transceiver that transmits or receives the encrypted data at 4.2-4.4 GHz via the antenna (par [0008], lines 13-17, “4.2 Ghz-4.4Ghz”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the WAIC controller communication authentication system of Balasubramanian et al within the concepts illustrated by Kim et al and Asano et al in order to improve upon determining if a requesting device is authorized to receive transmitted data when storing a list of devices that are authorized to receive the transmitted data (as disclosed on par [0037], lines 7-10 of Balasubramanian et al) because implementing the stored authenticated 
Regarding claim 12, Kim et al and Asano et al doesn’t explicitly teach wherein a field programmable gate array (FPGA) or a microcontroller based system comprises the transceiver baseband hardware,
wherein the FPGA or the microcontroller based system provides the intended transmission data to the baseband hardware for encryption.
Balasubramanian et al further teaches wherein a field programmable gate array (FPGA) or a microcontroller based system comprises the transceiver baseband hardware (par [0029], lines 7-11, “microprocessor…….FPGA”),
wherein the FPGA or the microcontroller based system provides the intended transmission data to the baseband hardware for encryption (par [0005], lines 4-8).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the WAIC controller communication authentication system of Balasubramanian et al within the concepts illustrated by Kim et al and Asano et al in order to improve upon determining if a requesting device is authorized to receive transmitted data when storing a list of devices that are authorized to receive the transmitted data (as disclosed on par [0037], lines 7-10 of Balasubramanian et al) because implementing the stored authenticated device list within Kim et al and Asano et al would eliminate the need for performing any further authorization of devices attempting to access secure data as each requested device would be prevented from accessing secure data as soon as a device ID specifying the device as unauthorized is retrieved.
Regarding claim 14, Kim et al and Asano et al doesn’t explicitly teach wherein the interface comprises a radio frequency transceiver that transmits or receives the encrypted data at 4.2-4.4 GHz via the antenna.
Balasubramanian et al further teaches wherein the interface comprises a radio frequency transceiver that transmits or receives the encrypted data at 4.2-4.4 GHz via the antenna (par [0008], lines 13-17, “4.2 Ghz-4.4Ghz”).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to combine the WAIC controller communication authentication system of Balasubramanian et al within the concepts illustrated by Kim et al and Asano et al in order to improve upon determining if a requesting device is authorized to receive transmitted data when storing a list of devices that are authorized to receive the transmitted data (as disclosed on par [0037], lines 7-10 of Balasubramanian et al) because implementing the stored authenticated device list within Kim et al and Asano et al would provide the motivation previously addressed regarding claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210307